Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 28, 2018

The Court of Appeals hereby passes the following order:

A19D0093. DEREK LEROY MCSMITH v. DEPARTMENT OF HUMAN
    RESOURCES, DIVISION OF FAMILY & CHILDREN SERVICES.

      Derek Leroy McSmith seeks appellate review of the administrative law judge’s
decision affirming the Department of Human Services’s1 calculation of his food
stamp benefits. McSmith did not appeal the administrative law judge’s decision to
the Commissioner of Human Resources or to the superior court but, instead, filed an
application for discretionary review in this Court. We, however, lack jurisdiction.
      Under Georgia’s Administrative Procedure Act, when a claimant disputes an
agency’s calculation of benefits the agency may refer the dispute to the Office of
State Administrative Hearings. See OCGA § 50-13-41. An administrative law judge
(“ALJ”) will then review the agency’s decision. If a party disagrees with the ALJ’s
decision, he may seek review before the head of the agency. See OCGA § 50-13-17.
Next, a party who is aggrieved by the final agency decision may seek judicial review
in the superior court. OCGA § 50-13-41 (c); OCGA § 50-13-19 (b). Finally, a party
who is aggrieved by the superior court’s decision may seek discretionary review in
the Court of Appeals. OCGA § 50-13-20; OCGA § 5-6-35 (a) (1). If a party does not
exhaust his administrative remedies, his attempt to obtain judicial review is subject
to dismissal. See Alexander v. Dep’t of Revenue, 316 Ga. App. 543, 544-545 (728
SE2d 320) (2012); Ga. Soc’y of Ambulatory Surgery Ctrs. v. Ga. Dep’t of Cmty.
Health, 316 Ga. App. 433, 435 (729 SE2d 565) (2012).


      1
      The Department of Human Services was formerly known as the Department
of Human Resources.
      In this case, McSmith did not seek review of the ALJ’s decision before the
Commissioner of the Department of Human Services. He also did not seek review
of the agency’s decision in the superior court. Because McSmith failed to exhaust his
administrative remedies, his application for discretionary review is hereby
DISMISSED. See Alexander, 316 Ga. App. at 545; Ga. Soc’y of Ambulatory Surgery
Ctrs., 316 Ga. App. at 435.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/28/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.